Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 1 of 18           PageID #: 189




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII



  KELLY CAROL LEE SAUNDERS,                     CIVIL NO. 19-00631 JAO-RT
                      Plaintiff,                ORDER (1) GRANTING IN PART
                                                DEFENDANTS’ MOTION TO
         vs.                                    DISMISS OR TRANSFER AND (2)
  SAN JUAN CONSTRUCTION CO., et                 TRANSFERRING ACTION
  al.,
                      Defendants.




  ORDER (1) GRANTING IN PART DEFENDANTS’ MOTION TO DISMISS
          OR TRANSFER AND (2) TRANSFERRING ACTION

        Plaintiff Kelly Carol Lee Saunders brings employment discrimination claims

  against Defendants San Juan Construction Company, Kelly Neill, Wade Hogan,

  and John Vinton. Defendants move to dismiss because the Court lacks jurisdiction

  over them as non-resident defendants and because a forum selection clause renders

  the District of Hawaii an improper venue, alternatively seeking transfer to the

  United States District Court for the District of Colorado under 28 U.S.C. §1404(a).

  ECF No. 19. For the reasons stated below, Defendants’ motion to dismiss or

  transfer is GRANTED in part and, in the interest of justice, this action is

  TRANSFERRED to the United States District Court for the District of Colorado.
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 2 of 18           PageID #: 190




                                I.    BACKGROUND

  A.    Facts1

        In April 2017, Plaintiff accepted employment with Defendant San Juan

  Construction Company (“San Juan”) to work on the Echo Pier Restoration

  Construction Project on Kwajalein Atoll, which is part of the Republic of the

  Marshall Islands. See ECF No. 1 (“Compl.”) at 3, 5. San Juan, a Colorado

  corporation with headquarters in Montrose, Colorado, is a full-service general

  contractor with projects in the outer Pacific and Indian Ocean islands. See id. at 2;

  see also ECF No. 19-1 (“Neill Decl.”) ¶¶ 6, 7; ECF No. 19 at 11. Pursuant to

  Plaintiff’s “Overseas Employment Agreement” with San Juan, all her work was on

  Kwajalein. See ECF No. 19-2.

        Plaintiff accepted a position as an Assistant Quality Control Manager

  (“Assistant QCM”) for the Echo Pier project. See Compl. at 5. She accepted the

  Assistant QCM position rather than a position as a Quality Control Manager

  (“QCM”) because San Juan told her she needed ten years of experience working on

  pier construction for the QCM position, and she only had five. See id. When

  Plaintiff arrived on Kwajalein, however, she discovered that two other QCMs, who



  1
    Where, as here, facts are relevant to the personal jurisdiction analysis, the Court
  will look beyond the allegations in the Complaint to the evidence the parties
  submitted. See Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir.
  2002).
                                            2
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 3 of 18          PageID #: 191




  were younger men, had no prior pier construction experience and did not meet the

  minimum education requirements, although she did meet those requirements. See

  id. Plaintiff alleges that Defendant Wade Hogan, the Corporate Quality Control

  Manager for San Juan at its headquarters in Colorado, lied to her when explaining

  that she did not meet the requirements for the QCM position and instead hired two

  younger men who were less qualified and did not meet the minimum requirements.

  See id. at 7; ECF No. 19-3 (“Hogan Decl.”) ¶ 4.

        When another QCM quit, Plaintiff was reassigned to the QCM position for

  the renovation of Building 602. See Compl. at 5. Although the U.S. Army Corps

  of Engineers approved her as the QCM for that project, San Juan refused to pay her

  the higher QCM salary despite her continued requests to the Project Manager,

  Defendant John Vinton. See id. at 5, 7. She alleges that when she tried to discuss

  her unequal pay and the fact that she was more qualified than other QCMs with

  Vinton, he threatened to report her to Wade Hogan, have her job evaluation re-

  evaluated, and told her he wanted her “gone.” See id. at 7. Plaintiff also alleges

  Wade Hogan continued to pay her the lower Assistant QCM salary after being

  reassigned to a QCM position, despite her protests. See id. Plaintiff further alleges

  that Defendant Kelly Neill, San Juan’s Corporate Human Resources Manager at its

  headquarters in Colorado, was aware that San Juan was paying Plaintiff the lower

  Assistant QCM rate even after it reassigned her to the QCM position (including as


                                            3
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 4 of 18           PageID #: 192




  evidenced by an organization chart Neill distributed that listed Plaintiff as a QCM),

  but still failed to raise her salary. See id. at 7; Neill Decl. ¶ 4.

         Plaintiff filed a complaint with the Equal Employment Opportunity

  Commission (“EEOC”). See Compl. at 5. The EEOC issued a right-to-sue-letter

  and this action followed, where Plaintiff brings claims for gender and age

  discrimination in violation of Title VII and the Age Discrimination in Employment

  Act (“ADEA”) based on San Juan’s failure to promote her and the unequal terms

  and conditions of her employment. See id. at 3, 4. Plaintiff brings these claims

  against San Juan, which she alleges established the discriminatory policies that

  were carried out against her, as well as Kelly Neill, Wade Hogan, and John Vinton,

  all of whom are or were employed by San Juan at its headquarters in Colorado and

  involved in decisions related to Plaintiff’s employment. See id. at 7; see also Neill

  Decl. ¶¶ 4–5, 10–11; Hogan Decl. ¶ 4; ECF No. 19-4 (“Vinton Decl.”) ¶ 4.

  B.     Procedural History

         Plaintiff filed her Complaint against Defendants on November 21, 2019.

  ECF No. 1. Defendants move to dismiss the Complaint, or alternatively seek

  transfer under 28 U.S.C. § 1404(a). ECF No. 19. Plaintiff opposes the motion.

  ECF No. 35. The Court deemed this matter appropriate for decision without oral

  argument. See Fed. R. Civ. P. 78; LR 7.1(c).

                                    II.    DISCUSSION


                                               4
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 5 of 18             PageID #: 193




  A.      Defendants’ Motion under Rule 12(b)(2)

          1.     Legal Standard under Rule 12(b)(2)

          A defendant may seek dismissal of an action for lack of personal jurisdiction

  under Federal Rule of Civil Procedure 12(b)(2). A plaintiff bears the burden of

  establishing personal jurisdiction over a nonresident defendant. See Love v.

  Associated Newspapers, Ltd., 611 F.3d 601, 608 (9th Cir. 2010) (citing

  Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)).

  Where, as here, a district court acts on a motion to dismiss without holding an

  evidentiary hearing, a plaintiff need only make a prima facie showing of

  jurisdictional facts to withstand the motion to dismiss. See Love, 611 F.3d at 608;

  Schwarzenegger, 374 F.3d at 800. Although a plaintiff may not simply rest on the

  bare allegations of the complaint, a court must take uncontroverted allegations in

  the complaint as true, and must resolve in the plaintiff’s favor any conflicts

  between parties over statements contained in affidavits or declarations. See Love,

  611 F.3d at 608; Schwarzenegger, 374 F.3d at 800.

          When no federal statute governs personal jurisdiction,2 the district court

  applies the law of the forum state. See Boschetto v. Hansing, 539 F.3d 1011, 1015

  (9th Cir. 2008). Hawaii’s jurisdiction reaches the limits of due process set by the

  United States Constitution. See Cowan v. First Ins. Co. of Hawaii, 61 Haw. 644,


  2
      Neither party contends that a federal statute governs personal jurisdiction here.
                                              5
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 6 of 18             PageID #: 194




  649, 608 P.2d 394, 399 (1980) (explaining Hawaii’s long-arm statute, Hawai‘i

  Revised Statutes § 634-35, was adopted to expand the jurisdiction of Hawai‘i

  courts to the extent permitted by the due process clause of the Fourteenth

  Amendment).

        The Due Process Clause protects a person’s “liberty interest in not being

  subject to the binding judgments of a forum with which he has established no

  meaningful ‘contacts, ties, or relations.’” Burger King Corp. v. Rudzewicz, 471

  U.S. 462, 471–72 (1985) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 319

  (1945)) (footnote omitted). The Due Process Clause requires that defendants have

  “certain minimum contacts with [Hawai‘i] such that the maintenance of the suit

  does not offend ‘traditional notions of fair play and substantial justice.’” Int’l

  Shoe, 326 U.S. at 316 (citations omitted); Data Disc, Inc. v. Sys. Tech. Assocs.,

  Inc., 557 F.2d 1280, 1287 (9th Cir. 1977).

        In applying Due Process Clause requirements, courts have created two

  jurisdictional concepts: general and specific jurisdiction. See Ranza v. Nike, Inc.,

  793 F.3d 1059, 1068 (9th Cir. 2015). General jurisdiction permits a court to hear

  any claim against a defendant, regardless of whether the complained-of conduct

  has a connection to the forum state. See id. Specific jurisdiction exists when a

  case arises out of or relates to a defendant’s contacts with the forum state. See id.




                                             6
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 7 of 18            PageID #: 195




  Because it is unclear on which form of jurisdiction Plaintiff relies, the Court

  addresses each in turn.

        2.     General Jurisdiction

        A plaintiff asserting general jurisdiction must meet an exacting standard for

  the minimum contacts analysis because asserting this type of “all-purpose”

  jurisdiction over a defendant is so broad. Id. at 1069 & n.2 (citations omitted). “A

  court may assert general jurisdiction over foreign (sister-state or foreign-country)

  corporations to hear any and all claims against them when their affiliations with the

  State are so ‘continuous and systematic’ as to render them essentially at home in

  the forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

  915, 919 (2011) (quoting Int’l Shoe, 326 U.S. at 317). The contacts must be

  “constant and pervasive,” in other words, “comparable to a domestic enterprise in

  that State.” Daimler AG v. Bauman, 571 U.S. 117, 122, 133 n.11 (2014). The

  paradigmatic places where general jurisdiction is appropriate over a corporation

  are its principal place of business and its place of incorporation. See id. at 137; see

  also Goodyear, 564 U.S. at 924. For individuals, the paradigm forum is their

  domicile. See Daimler, 571 U.S. at 137; Goodyear, 546 U.S. at 924. Only in an




                                             7
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 8 of 18           PageID #: 196




  exceptional case will general jurisdiction be available elsewhere. See Daimler, 571

  U.S. at 139 n.19.3

        Here, none of the individual Defendants are domiciled in Hawai‘i. See Neill

  Decl. ¶ 8 (resident of Colorado); Hogan Decl. ¶ 5 (resident of Colorado); Vinton

  Decl. ¶ 5 (resident of New Mexico). The only corporate Defendant, San Juan, is

  incorporated in Colorado, which is also the location of its principal place of

  business. See Neill Decl. ¶¶ 4, 7, 9. Nor has Plaintiff offered any compelling

  argument or evidence as to why this is an exceptional case. Plaintiff has not

  alleged or offered evidence that the individual Defendants conduct any activity in

  Hawai‘i. See, e.g., Hogan Decl. ¶ 5; Vinton Decl. ¶ 5. With regard to San Juan, all

  its officers maintain offices in Colorado, and most of its management decisions are

  made there. See Neill Decl. ¶¶ 7, 9. Evidence that San Juan is registered to do

  business here, has an office here, or has completed federal projects affiliated with

  Hawai‘i does not suffice to establish that it is “essentially at home” in Hawai‘i—

  particularly when Plaintiff has not provided evidence of San Juan’s business

  activities “in their entirety, nationwide and worldwide,” which the Supreme Court

  has said is necessary to determine where a corporation is most “at home.”


  3
    In Daimler, the Supreme Court cited, as an example of such an exception, a case
  where war forced the defendant corporation to temporarily relocate to Ohio, which
  became the center of its wartime activities and thus subjected it to suit there. See
  Daimler, 571 U.S. at 129–30 & n.8 (discussing Perkins v. Benguet Consol. Mining
  Co., 342 U.S. 437 (1952)).
                                            8
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 9 of 18               PageID #: 197




  Daimler, 571 U.S. at 132, 137, 139 & n.20 (noting that corporation’s continuous

  activity in a state does not establish general jurisdiction); see also BNSF Ry. Co. v.

  Tyrrell, __ U.S. __, 137 S. Ct. 1549, 1559 (2017) (holding there was no general

  jurisdiction over BNSF in forum despite it having 2,000 miles of railroad track and

  more than 2,000 employees there). The Court therefore cannot exercise general

  jurisdiction over any Defendant.

         3.     Specific Jurisdiction

         The Ninth Circuit applies the following three-part test to determine whether

  specific jurisdiction exists:

                (1) The non-resident defendant must purposefully direct his
                activities or consummate some transaction with the forum or
                resident thereof; or perform some act by which he purposefully
                avails himself of the privilege of conducting activities in the
                forum, thereby invoking the benefits and protections of its laws;

                (2) the claim must be one which arises out of or relates to the
                defendant’s forum-related activities; and

                (3) the exercise of jurisdiction must comport with fair play and
                substantial justice, i.e. it must be reasonable.

  Schwarzenegger, 374 F.3d at 802 (citation omitted). The plaintiff bears the burden

  of satisfying the first two prongs of the test. See id. If the plaintiff fails to satisfy

  either of these prongs, personal jurisdiction is lacking. If the plaintiff succeeds in

  satisfying the first two prongs, the burden then shifts to the defendant to present a

  compelling case that the exercise of jurisdiction would not be reasonable. See id.


                                              9
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 10 of 18            PageID #: 198




              i.      Arising Out of Defendants’ Forum-Related Activities

        Taking the second prong of the specific jurisdiction test first, Plaintiff does

  not respond to Defendants’ argument, and so concedes, that her claims do not arise

  out of any of Defendants’ contacts with Hawai‘i. See ECF No. 35 at 2–3. Instead,

  in her opposition, she notes only that San Juan is registered to do business in

  Hawai‘i and has an office in Hawai‘i,4 saying nothing about the individual

  Defendants’ personal connections to Hawai‘i or how San Juan’s connections with

  Hawai‘i gave rise to or relate to her claims for discrimination, which occurred in

  the Marshall Islands and were allegedly perpetrated by a Colorado entity and its

  officers or employees based in Colorado. See ECF No. 35 at 2–3; Compl. at 7; see

  also In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 742 (9th

  Cir. 2013) (“This court has referred to the second prong of the specific jurisdiction

  test as a ‘but for’ test.” (citation and footnote omitted)); Banks v. Am. Airlines, No.

  19-CV-04026-JSC, 2019 WL 5579479, at *4–5 (N.D. Cal. Oct. 29, 2019)

  (concluding that California resident’s discrimination claims arising from her work

  as a flight attendant out of Arizona did not arise from defendant’s contacts with




  4
    San Juan contends it does not physically operate out of that office, and instead
  has an address that is currently rented to a third party. See ECF No. 36-1 (“Second
  Neill Decl.”) ¶ 4.


                                            10
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 11 of 18           PageID #: 199




  California).5 While her declaration contains information connecting Hawai‘i to the

  Marshall Islands,6 these facts do not demonstrate a direct, causal nexus between

  Defendants’ contact with Hawai‘i and her allegations that she was discriminated

  against while working for a Colorado entity in the Marshall Islands. For this

  reason alone, the Court cannot exercise specific jurisdiction over any Defendants.

             ii.      Purposeful Availment or Direction

        In addition, Plaintiff also has not met her burden with regard to the first

  prong of the specific jurisdiction test. For this prong, the Ninth Circuit generally

  looks to a party’s “purposeful direction” for actions sounding in tort, and

  “purposeful availment” for actions sounding in contract. See Schwarzenegger, 374

  F.3d at 802–03. Because discrimination claims are more akin to tort claims, courts

  in the Ninth Circuit have applied the “purposeful direction” test to claims like

  those Plaintiff brings here. See, e.g., Bradley v. T-Mobile US, Inc., No. 17-cv-

  07232-BLF, 2020 WL 1233924, at *13 (N.D. Cal. Mar. 13, 2020) (citing Ziegler v.



  5
    For example, Plaintiff has not claimed any direct nexus between the projects she
  was employed on and the State of Hawai‘i. See ECF No. 35-1 (“Saunders Decl.”)
  ¶ 13 (referencing ECF No. 35-6)); see also Neill Decl. ¶ 13. And it is
  uncontroverted that San Juan has not filed a tax return in Hawai‘i for several years.
  Second Neill Decl. ¶ 5.
  6
    See Saunders Decl. ¶¶ 16–17 (attesting that civilian employees must travel
  through Honolulu to reach Kwajalein and that debris from construction projects on
  Kwajalein is shipped to Honolulu).

                                            11
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 12 of 18            PageID #: 200




  Indian River County, 64 F.3d 470, 474 (9th Cir. 1995) (analyzing Section 1983

  claim under purposeful direction test because it “is more akin to a tort claim than a

  contract claim” and citing with approval an ADEA case applying the tort-case

  standard)); see also De Leon v. KBR, Inc., Civ. No. 11-00685 ACK-BMK, 2012

  WL 1606068, at *6 (D. Haw. May 8, 2012).

        In evaluating purposeful direction, the Ninth Circuit uses a three-part

  “effects” test derived from Calder v. Jones, 465 U.S. 783 (1984) where, as here,

  the tortious conduct takes place outside the forum. See Dole Food Co. v. Watts,

  303 F.3d 1104, 1111 (9th Cir. 2002). “[T]he ‘effects’ test requires that the

  defendant allegedly have (1) committed an intentional act, (2) expressly aimed at

  the forum state, (3) causing harm that the defendant knows is likely to be suffered

  in the forum state.” Id. (citation omitted).

        More recently, the Supreme Court clarified that in assessing personal

  jurisdiction, a court must “look[ ] to the defendant’s contacts with the forum State

  itself, not the defendant’s contacts with persons who reside there.” Walden v.

  Fiore, 571 U.S. 277, 285 (2014) (citations omitted). Thus, a “mere injury to a

  forum resident is not a sufficient connection to the forum.” Id. at 290. Rather, “an

  injury is jurisdictionally relevant only insofar as it shows that the defendant has

  formed a contact with the forum State.” Id. “For a State to exercise jurisdiction

  consistent with due process, the defendant’s suit-related conduct must create a


                                            12
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 13 of 18            PageID #: 201




  substantial connection with the forum State” and that “relationship must arise out

  of contacts that the ‘defendant himself’ creates with the forum State” rather than

  “persons who reside there.” Id. at 284–85 (citations omitted). Following Walden,

  the Ninth Circuit confirmed that merely alleging that a defendant engaged in

  wrongful conduct targeting a plaintiff the defendant knows to be a resident of the

  forum state, such that harm in the forum state is foreseeable, is insufficient on its

  own to support the exercise of jurisdiction. See Axiom Foods, Inc. v. Acerchem

  Int’l, Inc., 874 F.3d 1064, 1069–70 (9th Cir. 2017)

        Here, again, Plaintiff argues only that San Juan availed itself of the benefits

  of this forum by doing some business here—without connecting that business to

  any harm Plaintiff complains about in the present suit. See ECF No. 35 at 2–3.

  Plaintiff submits evidence that she was a Hawai‘i resident at the time she began her

  employment with San Juan. See Saunders Decl. ¶¶ 5–6. But under Walden this is

  insufficient to demonstrate that Defendants’ suit-related conduct creates a

  substantial connection with Hawai‘i—as opposed to a connection with Plaintiff

  who resides here—given she alleges their suit-related conduct consists only of

  discriminating against her from Colorado while she was living and working in the

  Marshall Islands. See Compl. at 5, 7; see also Picot v. Weston, 780 F.3d 1206,

  1214–15 (9th Cir. 2015) (holding California could not exercise specific jurisdiction

  over defendant whose tortious conduct consisted of making statements to an Ohio


                                            13
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 14 of 18           PageID #: 202




  resident that caused a Delaware corporation to cease making payments into two

  trusts in Wyoming and Australia all without entering California, contacting any

  person in California, or otherwise reaching out to California despite plaintiff being

  a resident of California and defendant having twice traveled to California in

  connection with the parties’ business relationship).

        Courts in the Ninth Circuit have also rejected similar attempts by a resident

  plaintiff to hale its non-resident employer into a forum where none of the work was

  performed and none of the discriminatory acts occurred. See, e.g., Coffey v. Mesa

  Airlines Inc., No. CV 18-3688-DMG (PLAx), 2019 WL 4492952, at *5–6 (C.D.

  Cal. Apr. 15, 2019) (relying on Picot and Walden, among other cases, to conclude

  that an out-of-forum airline employing a California resident as a pilot, providing

  the pilot flights from California to his Dallas work hub, and offering flights into

  and out of California—but not intra-California flights—did not purposefully avail

  itself of or purposefully direct its actions to California when alleged misconduct

  occurred in Texas and Arizona). This is because “[d]ue process requires that a

  defendant be haled into court in a forum State based on his own affiliation with the

  State, not based on the ‘random, fortuitous, or attenuated’ contacts he makes by

  interacting with other persons affiliated with the State.” Walden, 571 U.S. at 286




                                            14
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 15 of 18               PageID #: 203




  (citation omitted).7

           The Court therefore concludes that it cannot exercise specific jurisdiction

  over any Defendant. The Court therefore need not address Defendants’ other

  arguments regarding improper venue or transfer for convenience under § 1404(a);

  however, it must address whether the lack of jurisdiction over the Defendants

  warrants dismissing or transferring this action.

      B.      Transfer Versus Dismissal

           The Court concludes that transfer to the District of Colorado, rather than

  dismissal, is appropriate here. If a “court finds that there is a want of jurisdiction,

  the court shall, if it is in the interest of justice, transfer such action or appeal to any

  other such court . . . in which the action or appeal could have been brought at the

  time it was filed.” 28 U.S.C. § 1631; see also Gray & Co. v. Firstenberg Mach.

  Co., 913 F.2d 758, 761–62 (9th Cir. 1990) (finding a lack of personal jurisdiction

  and remanding with instruction that district court dismiss or transfer the action

  pursuant to § 1631). “A case is transferable when three conditions are met: (1) the

  transferee court would have been able to exercise its jurisdiction on the date the



  7
    For completeness, the Court would reach the same conclusion under the
  purposeful availment test—which generally applies to contract claims—even if
  Plaintiff was a Hawai‘i resident at the time she entered into a contract with San
  Juan that envisioned performance in Colorado or the Marshall Islands. See Picot,
  780 F.3d at 1212 (noting that a contract alone does not establish minimum
  contacts); see also Coffey, 2019 WL 4492952, at *5 (citing id.).
                                              15
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 16 of 18            PageID #: 204




  action was misfiled; (2) the transferor court lacks jurisdiction; and (3) the transfer

  serves the interest of justice.” Garcia de Rincon v. Dep’t of Homeland Sec., 539

  F.3d 1133, 1140 (9th Cir. 2008) (citations and internal quotation marks omitted).

        As discussed above, the Court concludes the second element is met here.

  Under the first element, the District of Colorado can exercise jurisdiction over all

  the Defendants because San Juan, Neill, and Hogan, are citizens and residents of

  Colorado, see Neill Decl. ¶¶ 4, 7–9; Hogan Decl. ¶¶ 5–6, Vinton has explicitly

  consented to personal jurisdiction in Colorado, Vinton Decl. ¶¶ 4, 6, and all have

  moved in the alternative to transfer venue of this action on convenience grounds to

  the District of Colorado. See U.S. Merch. Sys., LLC. v. A Furniture Homestore

  LLC, No. C 07-0991 CRB, 2007 WL 1302979, at *4 (N.D. Cal. May 3, 2007)

  (concluding transfer was appropriate where defendants alternatively moved to

  transfer, which constituted consent to personal jurisdiction in transferee forum).

  Nor has Plaintiff argued that Colorado would not have had personal jurisdiction

  over each Defendant at the time the action was filed.

        Venue is also proper in the District of Colorado because many of the

  employment decisions Plaintiff complains about occurred at San Juan’s

  headquarters in Colorado or, alternatively, San Juan has its principal office in

  Colorado and all Defendants are subject to personal jurisdiction there. See Compl.

  at 7; ECF No. 19 at 31–32; 42 U.S.C. § 2000e-5(f)(3) (special venue provisions for


                                            16
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 17 of 18             PageID #: 205




  Title VII claims); 28 U.S.C. § 1391(b) (general venue provision); see also Enoh v.

  Hewlett Packard Enter. Co., No. 17-cv-04212-BLF, 2018 WL 3377547, at *7

  (N.D. Cal. July 11, 2018) (holding narrower venue provision of § 2000e-5(f)(3)

  applies to both Title VII and ADEA claims when plaintiff brings both types of

  claims, even if ADEA claims are ordinarily governed by the general venue

  provision).8

        Finally, transfer serves the interest of justice given the statute of limitation

  issues that could arise with dismissal. See Stone v. NHS Human Servs., No. CV

  17-00601 LEK-KSC, 2018 WL 5499533, at *8 (D. Haw. Oct. 29, 2018)

  (transferring case in the interest of justice because Title VII claim would otherwise

  be time-barred given that timely filing a complaint that is later dismissed does not

  toll or suspend the 90-day limitations period to file suit after receiving a right-to-

  sue letter). There is also no indication Plaintiff filed the action here in bad faith;

  thus, dismissal of this action that could have been filed elsewhere would only be



  8
    The Court notes that Title VII’s venue provision provides an independent reason
  why this action must be dismissed or transferred, given § 2000e–5(f)(3) lays venue
  only in a district: (i) where the unlawful employment practice was committed
  (Colorado and Marshall Islands); (ii) where the employment records relevant to
  that practice are maintained and administered (unclear, although possibly
  Colorado); or (iii) in the district where Plaintiff would have worked but for the
  employment practice (Marshall Islands); but if the Defendants are not found within
  any of those districts, then where they have their principal office (Colorado). See
  Enoh, 2018 WL 3377547, at *7–12; see also 28 U.S.C. § 1406(a) (providing for
  transfer where venue in original forum is improper).
                                             17
Case 1:19-cv-00631-JAO-RT Document 40 Filed 06/08/20 Page 18 of 18                          PageID #: 206




  “time-consuming and justice-defeating.” See Miller v. Hambrick, 905 F.2d 259,

  262 (9th Cir. 1990) (citation omitted).

                                       III.    CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss or transfer is

  GRANTED in part, and this action is TRANSFERRED to the United States

  District Court for the District of Colorado.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai‘i, June 8, 2020.




  Civil No. 19-00631 JAO-RT, Saunders v. San Juan Construction Co., et al., ORDER (1) GRANTING IN PART
  DEFENDANTS’ MOTION TO DISMISS OR TRANSFER AND (2) TRANSFERRING ACTION



                                                    18
